                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         TEXAS GUARANTEED STUDENT
                                   7     LOAN CORPORATION,                                Case No. 18-cv-03992-KAW

                                   8                    Plaintiff,
                                                                                          ORDER TO SHOW CAUSE
                                   9             v.

                                  10     ADMIRAL SECURITY SERVICES, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This action was filed on July 3, 2018. (Dkt. No. 1.) Pursuant to Rule 4(m) of the Federal

                                  14   Rules of Civil Procedure, Plaintiff has 90 days to complete service of the complaint and summons

                                  15   on Defendant, such that October 1, 2018 was the last day to complete service or to file a Motion

                                  16   for Administrative Relief from the deadline pursuant to Civil L.R. 7-11. The Case Management

                                  17   Conference (CMC), originally scheduled for October 2, 2018, was continued to November 20,

                                  18   2018, because Defendant had not been served 7 days prior to the original CMC date. (Re: Dkt. No.

                                  19   8.)

                                  20          IT IS HEREBY ORDERED that by no later than November 9, 2018, Plaintiff shall show

                                  21   cause why this matter should not be dismissed for failure to comply with the deadline to complete

                                  22   service on Defendant or to file a Motion for Administrative Relief. The November 20, 2018 CMC

                                  23   is CONTINUED to December 18, 2018 at 1:30 p.m.

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 1, 2018

                                  26                                                  ______________________________________
                                                                                      KANDIS A. WESTMORE
                                  27                                                  United States Magistrate Judge
                                  28
